DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 7, the phrase “X1 (µm)” should be “X1 (in µm)”.
Claim 1, line 7, the units of X2 is unclear.  It is suggested to insert after “X2” (in µm).
Claim 1, is indefinite because it is unclear if the the phrase “Expression (1): 2500 > 19 x X1 + 290 x X2 is satisfied” is meant to limit the target material.  It is suggested to write this as “the sputtering target material satisfies the Expression : 2500 > 19 x X1 + 290 x X2”.
Claim 1, line 11, before “a kernel” insert the phrase “wherein the sputtering target material has”.
Claim 2, line 2, it is suggested to insert the phrase “the sputtering target material” after the word “wherein”.
Claim 3, line 2, it is suggested to replace “which” with the phrase “wherein the sputtering target material”.

Claim 4, line 3, the units of X2 is unclear.  It is suggested to insert after “X2” (in µm).
Claim 4, line is indefinite because it is unclear if the the phrase “Expression (2): 1600 > 11 x X1 + 280 x X2 is satisfied” is meant to limit the target material.  It is suggested to write this as “the sputtering target material satisfies the Expression : 1600 > 11 x X1 + 280 x X2”.
Claim 5, line 3, after “wherein” insert the phrase “the sputtering target material has”.
Claim 6, line 2, replace “which” with the phrase “wherein the sputtering target material”.
Claim 7, line 1, replace “which” with the phrase “wherein the sputtering target material”.
Claim 8, line 3, the phrase “X1 (µm)” should be “X1 (in µm)”.
Claim 8, line 3, the units of X2 is unclear.  It is suggested to insert after “X2” (in µm).
Claim 8, line is indefinite because it is unclear if the the phrase “Expression (2): 1600 > 11 x X1 + 280 x X2 is satisfied” is meant to limit the target material.  It is suggested to write this as “the sputtering target material satisfies the Expression : 1600 > 11 x X1 + 280 x X2”.
Claim 9, line 3, the phrase “X1 (µm)” should be “X1 (in µm)”.
Claim 9, line 3, the units of X2 is unclear.  It is suggested to insert after “X2” (in µm).
Claim 9, line is indefinite because it is unclear if the the phrase “Expression (2): 1600 > 11 x X1 + 280 x X2 is satisfied” is meant to limit the target material.  It is suggested to write this as “the sputtering target material satisfies the Expression : 1600 > 11 x X1 + 280 x X2”.
Claim 10, line 3, the phrase “X1 (µm)” should be “X1 (in µm)”.
Claim 10, line 3, the units of X2 is unclear.  It is suggested to insert after “X2” (in µm).
Claim 10, line is indefinite because it is unclear if the the phrase “Expression (2): 1600 > 11 x X1 + 280 x X2 is satisfied” is meant to limit the target material.  It is suggested to write this as “the sputtering target material satisfies the Expression : 1600 > 11 x X1 + 280 x X2”.

Claim 12, line 2, insert the phrase “the sputter target material has” after the word “wherein”.
Claim 13, line 2, insert the phrase “the sputter target material has” after the word “wherein”.
Claim 14, line 2, insert the phrase “the sputter target material has” after the word “wherein”.
Claim 15, line 2, insert the phrase “the sputter target material has” after the word “wherein”.
Claim 16, line 1, replace “which” with the phrase “wherein the sputtering target material”.
Claim 17, line 1, replace “which” with the phrase “wherein the sputtering target material”.
Claim 18, line 1, replace “which” with the phrase “wherein the sputtering target material”.
Claim 19, line 1, replace “which” with the phrase “wherein the sputtering target material”.
Claim 20, line 1, replace “which” with the phrase “wherein the sputtering target material”.
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-20 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including wherein in a case in which an average crystal grain size calculated as an area average without twins is denoted by X1 (in µm), and a maximum intensity of pole figure is denoted by X2 (in µm), upon an observation with an electron backscatter method, the sputtering target material satisfies the Expression : 2500 > 19 x X1 + 290 x X2 and wherein the sputtering target material has a kernel average misorientation (KAM) of a crystal orientation measured by an electron backscatter diffraction method is 2.0o or less.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
January 10, 2022